Citation Nr: 0905823	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with associated hypertension, erectile 
dysfunction, and diabetic nephropathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which, in pertinent part, denied 
entitlement to service connection for PTSD and denied 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Albuquerque RO.  In addition, he testified before a decision 
review officer (DRO) at the RO in May 2005.  Transcripts of 
both hearings are of record.

In May 2005, the Veteran withdrew his appeal with respect to 
the issue of whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for hypertension.  Therefore, this issue is not 
before the Board.

In December 2008, subsequent to issuance of the October 2008 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO and VAMC 
consideration.  Thus, the Board will consider the claim on 
the merits. See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to an increased rating for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a verified stressor in service, and competent 
medical examiners have diagnosed PTSD as due to that 
stressor.


CONCLUSION OF LAW

 With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In light 
of the favorable decision regarding the claim for service 
connection for PTSD, no further discussion of the VA's duty 
to notify or assist is necessary.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted for 
PTSD as the condition was incurred due to several stressors 
during his active duty service in the Republic of Vietnam, 
including exposure to multiple mortar attacks.  

The post-service evidence establishes that the Veteran was 
diagnosed with PTSD at the Silver City VAMC in May 2005.  The 
Veteran reported that he served as a combat engineer in 
Vietnam and was assigned various duties such as building 
airstrips, clearing mines, and repairing roads.  He was 
diagnosed with PTSD based on his reports of anxiety attacks, 
anger, sleep difficulties, and an increased startle response.  

The Veteran was provided a VA psychiatric examination in May 
2007.  After interviewing and examining the Veteran and 
reviewing the claims folder, the examiner diagnosed PTSD by 
history, currently subclinical, and noted that the Veteran 
did not currently meet the criteria for a diagnosis of PTSD 
as he did not endorse symptoms of active avoidance.  The 
examiner determined that while the Veteran had described 
having full-blown PTSD for several years after his service in 
Vietnam as a result of his reported stressors, he did not 
currently meet the criteria for a mood disorder or PTSD.  The 
examiner went on to state that the Veteran continues to 
experience several symptoms of PTSD, primarily avoidance 
hyperarousal and re-experiencing symptoms, but that he did 
not endorse active avoidance symptoms that interfere with 
functioning and subsequently he does not meet the criteria 
for PTSD.  

A November 2006 Memorandum prepared by the RO U. S. Army and 
Joint Services Records Research Center (JSRRC) Coordinator 
indicated that an rocket and mortar attack on Lai Khe base on 
September 25, 1969 was established.  It was indicated that 
the RO was unable to place Co. C, 1st Eng. Battalion, the 
unit to which the Veteran was assigned during his tour of 
duty in Vietnam, at Lai Khe Base at the time of the attack.  
This information was forwarded to JSRRC for additional 
research.  A February 2007 response from JSRRC indicates that 
during the Veteran's tour of duty in Vietnam from September 
to October 1969, the unit to which he was assigned, Co. C, 
1st Eng. Battalion provided direct combat engineer support to 
the 3rd Brigade, 1st Infantry Division headquartered in Lai 
Khe.  

After a full review of the record, including the statements 
and testimony of the Veteran, and resolving all reasonable 
about in favor of the Veteran, the Board concludes that 
service connection for PTSD is warranted.  The record shows 
that there is a verification that there was a rocket and 
mortar attack at Lai Khe base in September 1969 and the 
Veteran's unit was assigned to that base at the time of that 
attack.  The medical evidence includes the May 2005 VA 
treatment record which notes a diagnosis of PTSD.  In 
addition, the May 2007 VA examiner found that the Veteran at 
one time had PTSD due to his reported stressor in service. 
While the examiner indicated that the Veteran did not 
currently meet the criteria for PTSD, he did indicate that 
the Veteran continues to experience several symptoms of PTSD, 
primarily avoidance hyperarousal and re-experiencing 
symptoms.  However, the requirement of a "current disability" 
is "satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service.  Therefore, 
the Board finds that the criteria for service connection for 
PTSD are met and the claim is granted.



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran's most recent VA examination regarding his 
service-connected diabetes mellitus was conducted in May 
2007.  He reported that he now treated his diabetes with oral 
medication and insulin at night.  He denied a history of 
hospitalization for diabetes and denied having any episodes 
of hypoglycemic reactions or ketoacidosis.  He denied being 
instructed to follow a restricted diet.  He also denied being 
restricted in his strenuous activities.  The Veteran was 
diagnosed with diabetes type 2 with diabetic nephropathy, and 
erectile dysfunction.  

In May 2008, the Veteran provided statements from his 
employer and his wife noting that he had to cut back his work 
hours and activities due to his diabetes.  The Veteran worked 
part-time as a dispatcher at the County Sheriff's Office, but 
could no longer work certain shifts due to his medication 
timetable and problems with his feet.

The Veteran testified at his December 2008 hearing that his 
activities were regulated by his VAMC physician since he had 
been ordered to exercise as much as possible.  He saw his 
diabetic care provider every four months and had not been 
hospitalized in the past year.  

In light of the Veteran's testimony and the additional 
evidence presented at the hearing, a contemporaneous VA 
examination, with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the Veteran's claim for a higher than 20 percent for 
diabetes.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain all VA treatment 
records pertaining to the Veteran's 
service-connected diabetes mellitus dated 
from February 2008 to the present and 
associate those records with the claims 
file. 

2.  Then the RO should arrange for the 
Veteran to undergo VA examination, by a 
physician, for evaluation of his diabetes 
mellitus.  The entire claims file must be 
made available to the physician designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner should record the Veteran's 
statements regarding restriction of diet 
and regulation of activities and the 
examination findings, as well as the 
Veteran's medical history and other 
appropriate background information.  After 
doing so, the physician should 
specifically indicate whether, in his or 
her opinion, the Veteran's diabetes 
mellitus requires insulin, a restricted 
diet, and regulation of activities.  The 
physician should also indicate whether the 
Veteran's diabetes requires insulin, a 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider, 
plus other complications; and whether the 
condition requires insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or other 
complications.  The physician should set 
forth all examination findings, along with 
the complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

3.  The AOJ should readjudicate the 
Veteran's claim with consideration of all 
evidence.  The RO should consider whether 
there are any compensable complications of 
diabetes mellitus that warrant a separate 
rating.  In addition, the RO should 
consider whether this matter should be 
referred to the Director of VA's 
Compensation and Pension Service or the 
Under Secretary for Benefits to consider 
whether the evidence warrants an increased 
rating for the service-connected diabetes 
mellitus on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  If the claim remains denied, 
the AOJ should issue another SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


